DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7 and 9-21 are pending.

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 1, 5 and 8 are withdrawn. 

3. 	In light of the amendments to the claims, the 35 U.S.C. 101 rejection of claim 10 is withdrawn. 
Claim Objections

4.	Claims 1, 9 and 10 are objected to because of the following informalities:  The terminology “introduced into” appears to be a machine language translation that should be replaced with other terminology.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RASANEN, US 2018/0077294 hereafter ‘7294 in view of RASANEN, US 2018/0035360 hereafter ‘5360. 

As for claim 1, ‘7294 discloses:
A method for exposing edge network capability, applied to an Edge Network Exposure Function (eNEF) (Weight is not given to the “eNEF” since it is not recited or tied into the body or claim) introduced into a Radio Access Network (RAN) side, comprising: 
receiving a network capability service request sent by a mobile edge computing (MEC) platform (‘7294, Fig. 3, A3, [0103], Receiving a capability request from the MEC/eNB server) deployed on the RAN side (‘7294, [0103], The MEC is integrated into the RAN); 
determining a provider of the network capability service requested by the MEC platform according to the network capability service request (‘7294, [0103], Determining the necessary information requested by the MEC/eNB server); and 
providing, the network capability service of the core network to the MEC platform (‘7294, Fig. 3, A9, [0103], Providing the response A9 to the MEC/eNB server).

‘7294 does not explicitly disclose providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform.

(RASANEN, Figure 1, [0027]-[0030], Providing, in response to determining that the service is allowed by the core network, the  service allowed by the core network to the UE thru the eNB/MEC server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to invention to combine the teachings of ‘7294 with providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform as taught by ‘5360 to provide access control services at mobile edge (RASANEN, [0001]).

As for claim 9, , ‘7294 discloses:
Equipment (‘7294, Fig. 1, 2, 21, [0076], The PCRF including a processor and memory)  for exposing edge network capability, applied to an Edge Network Exposure Function (eNEF) (Weight is not given to the “eNEF” since it is not recited or tied into the body or claim)introduced into a Radio Access Network (RAN) side, comprising: 
a processor, and a memory (‘7294, Fig. 1, 2, 21, [0076], The PCRF including a processor and memory) coupled to the processor and storing a program for exposing edge network capability and capable of being executed by the processor, wherein when the program for exposing edge network capability is executed by the processor, the processor performs: 
(‘7294, Fig. 3, A3, [0103], Receiving a capability request from the MEC/eNB server) deployed on the RAN side (‘7294, [0103], The MEC is integrated into the RAN); 
determining a provider of the network capability service requested by the MEC platform according to the network capability service request (‘7294, [0103], Determining the necessary information requested by the MEC/eNB server); and 
providing, the network capability service of the core network to the MEC platform (‘7294, Fig. 3, A9, [0103], Providing the response A9 to the MEC/eNB server).

‘7294 does not explicitly disclose providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform.

However, ‘5360 discloses providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform (RASANEN, Figure 1, [0027]-[0030], Providing, in response to determining that the service is allowed by the core network, the  service allowed by the core network to the UE thru the eNB/MEC server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to invention to combine the teachings of ‘7294 with providing, in response to determining that the provider of the network capability service is a core (RASANEN, [0001]).

As for claim 10, ‘7294 discloses:
A non-transitory computer-readable storage medium (‘7294, Fig. 1, 2, 21, [0076], The memory of the PCRF) storing a program for exposing edge network capability, applied to an Edge Network Exposure Function (eNEF) (Weight is not given to the “eNEF” since it is not recited or tied into the body or claim) introduced into a Radio Access Network (RAN) side, wherein when the program for exposing edge network capability is executed by a processor, the processor performs: 
receiving a network capability service request sent by a mobile edge computing (MEC) platform (‘7294, Fig. 3, A3, [0103], Receiving a capability request from the MEC/eNB server) deployed on the RAN side (‘7294, [0103], The MEC is integrated into the RAN); 
determining a provider of the network capability service requested by the MEC platform according to the network capability service request (‘7294, [0103], Determining the necessary information requested by the MEC/eNB server); and 
providing, the network capability service of the core network to the MEC platform (‘7294, Fig. 3, A9, [0103], Providing the response A9 to the MEC/eNB server).

‘7294 does not explicitly disclose providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform.

However, ‘5360 discloses providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform (RASANEN, Figure 1, [0027]-[0030], Providing, in response to determining that the service is allowed by the core network, the  service allowed by the core network to the UE thru the eNB/MEC server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to invention to combine the teachings of ‘7294 with providing, in response to determining that the provider of the network capability service is a core network, the network capability service of the core network to the MEC platform as taught by ‘5360 to provide access control services at mobile edge (RASANEN, [0001]).

Allowable Subject Matter

6.	Claims 2-7 and 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KURASUGI et al, US 2018/0249317 paragraph [0091] discloses .

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469